Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The reissue application 16/683,928 filed on 11/14/19 is a reissue of Patent No. 9,818,136, published 11/14/2017.  In the amendment filed on 06/01/22, claims 1-9, 12-18, and 20-23 are pending, and claims 1, 4, 7, 12, 14, 15, 16 were amended. 
This is a Final Action.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent 9,818,136 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett 2004/0136378; and Alder 2002/0169658.


16/683,928
Barrett 2004/0136378; and Alder 2002/0169658
13
A method, comprising:


Receiving information corresponding to a quantitative statistical likelihood of occurrence of a plurality of possible  of future states or events, a likely time of occurrence of the plurality of possible future states or events, and a contingent relevance of the plurality of possible future states or events;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;
Barrett p0028; it is inherent that command center network contain memory storing relevance information;

Automatically ranking at least a portion of the plurality of possible future states or events, by at least one automated processor , based on at least:

the contingent relevance of the at least the portion of the plurality of possible future states or events, 

the quantitative statistical likelihood of occurrence of the plurality of future states or events, 

the likely time of occurrence of the at least the portion of the plurality of possible future states or events, and 

a statistical change in relevance of respective possible future states or events of the at least the portion of the plurality of possible future states or events over time; and 
Barrett  p0005-00006; p0008; p0018-0025;
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.

Generating at least one output representing a control signal for a controlled system, for altering the quantitative statistical likelihood of occurrence of at least one possible future states or event based on a response of the controlled system to the control signal. 
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;



Claim 1-9, 12, 14-18, 20, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett 2004/0136378 in view of Alder 2002/0169658 and Hamilton 2003/0229451

16/683,928
Barrett 2004/0136378 in view of Alder 2002/0169658 and Hamilton 2003/0229451
16
A method for controlling a system, according to a ranking of object associated with states or events of the system having a quantitative relevance to a user whose statistical magnitude varies over a range of a time domain process demonstrating a Markov property, contingent on a plurality of possible future states or events having associated conditional probabilities, comprising
Barrett p0017 Barrett p0005-00006; p0008; p0017-0025;


Receiving information representing, describing or identifying the objects from at least one input port; 
Barrett p0018

Receiving information describing the quantitative relevance of the objects to the user over the range of the time domain process;
Barrett p0017 Barrett p0005-00006; p0008; p0017-0025;


Ranking, by at least one automated processor, at least a portion of the objects, based on at least the respective non-Gaussian quantitative relevance of respective objects to user, and an integral of the respective non-Gaussian quantitative distribution of the plurality of future states or events having the associated conditional probabilities, representing at least a portion of the range of the time domain process, and 
Barrett p0017 Barrett p0005-00006; p0008; p0017-0025;
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)
Hamilton teaches distribution not being constrained to be normal i.e. non-Gaussian (distribution free method) p0129-0130 
It would have been obvious to an artisan at the time of the invention to include Hamilton’s teaching with the system of Barrett’s system it allows for non-dependent on normality, constant variance, or other assumptions that may or may not hold true for a given set of data derived under process conditions that are monitored and evaluated against established process error models.
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.

Producing a control signal for the system, the system being configured to respond to the control signal as a feedback signal, and to produce an action to modify a statistical probability of at least one respective possible future state.
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;

2
The method for controlling a system according to claim 16, wherein the stochastic distribution describes a quantitative probability of existence of a particular possible state or event, and said respective quantitative relevance to is dependent on an interest or context and comprises a value function associated with a particular future state or event, wherein said ranking comprises quantitative analysis of probability-weighted benefits from each particular possible future state or event to an overall utility function. 
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Barret teaches ranking defensive information operation course of action as well as interpreted network operation course of action as well as interpreted network alarms and intrusion detection in terms of expected operational mission impact. P0006  
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.
3
The method for controlling a system according to claim 16, wherein said ranking comprises a combinatorial analysis of a set of competing potential ranked groups of the plurality of possible future states or events, conducted by the at least one automated processor.
Barrett p0019 the matrix combines competing rankings; p0026-0029
17.
The method for controlling a system according to claim 16, wherein the quantitative relevance has a Markov property, having a statistical distribution, and said ranking is based on a least the respective statistical distribution of the quantitative relevance of respective object, and the stochastic distribution of the plurality of possible future states having the associated conditional probabilities.
Barrett p0018
Alder teaches analyzing events using weighted statistical distribution function; p0142; p0148;

18 
The method for controlling a system according to claim 16, wherein the system is a packet data system, and the plurality of possible future states or events relate to internet security.  
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;

1
The method according to claim 13, further comprising:


Defining an interest or context of at least one user;

Barrett p0017 Barrett p0005-00006; p0008; p0017-0025;



Determining, by the automated processor, an associated statistical distribution of contingent user-relevance to the defined interest or context of the at least one user, of the plurality of possible states or events, comprising at least one associated non-Gaussian statistical distribution,
Barrett p0017 Barrett p0005-00006; p0008; p0017-0025; (Barrett 60/625,922 User Guide, real-time simulator & Scenarios)
Hamilton teaches distribution not being constrained to be normal i.e. non-Gaussian (distribution free method) p0129-0130 
It would have been obvious to an artisan at the time of the invention to include Hamilton’s teaching with the system of Barrett’s system it allows for non-dependent on normality, constant variance, or other assumptions that may or may not hold true for a given set of data derived under process conditions that are monitored and evaluated against established process error models.

Wherein the ranking of the at least a portion of the plurality of possible states or events by the automated processor to further based on at least the associated statistical distribution of the contingent user-relevance to the defined interest or context of the at least user of the plurality of possible states or events;
Barrett p0028; it is inherent that command center network contain memory storing relevance information;
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)


Wherein the ranking differs from a ranking dependent on only one of the determined contingent relevance to the defined interest or context of the at least one user, and the associated statistical distribution of the contingent relevance to the defined interest or context of the at least one user.
Barrett p0017 Barrett  p0005-00006; p0008; p0017-0025;
(Barrett 60/625,922 User Guide, real-time Charts and Graphs; Simple Analytics views tab)
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)


4
Apparatus comprising:


A memory configured to store user relevance information;
An input configured receive at least one signal representing a state or event from at least one condition sensor;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025; ; (Barrett 60/625,922 User Guide, real-time simulator & Scenarios)
Barrett p0028; it is inherent that command center network contain memory storing relevance information;


At least one automated processor, configured to:


Analyze the at least one signal, to determine a plurality of possible states or events represented in the at least one signal, and a respective quantitative probability of at least one respective contingency associated with at least one possible state or event of the plurality of possible sates or events;
Barrett p0017 Barrett p0005-00006; p0008; p0017-0025;


Determine a contingent relevance of the plurality of possible states or events to the respective user, and an associated statistical distribution of the contingent relevance of the plurality of possible sates or event to the respective user, comprising at least one associated non-Gaussian statistical distribution, with respect to the plurality of possible states or events based on; 
Barrett p0017 Barrett p0005-00006; p0008; p0017-0025; (Barrett 60/625,922 User Guide, real-time Charts and Graphs; Simple Analytics views tab)
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict events.
Hamilton teaches distribution not being constrained to be normal (distribution free method) p0129-0130 
It would have been obvious to an artisan at the time of the invention to include Hamilton’s teaching with the system of Barrett’s system it allows for non-dependent on normality, constant variance, or other assumptions that may or may not hold true for a given set of data derived under process conditions that are monitored and evaluated against established process error models.

The stored user relevance information,

The determined plurality of possible states or events represented in the at least one signal, and 
Barrett p0017 Barrett p0005-00006; p0008; p0017-0025;


The respective quantitative probability of the at least one respective contingency associated with the at last one possible events of the plurality of possible states or events; and 
Barrett p0017 Barrett p0005-00006; p0008; p0017-0025;
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.

Rank the determined plurality of possible states or events to produce a ranked, selectively dependent on at least both the determined contingent relevance of the plurality of possible states or event to the user, and the associated statistical distribution of the contingent relevance of the plurality of possible sates or events to the respective user; and 
Barret teaches ranking defensive information operation course of action as well as interpreted network operation course of action as well as interpreted network alarms and intrusion detection in terms of expected operational mission impact. P0006  
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025; (Barrett 60/625,922 User Guide, real-time Charts and Graphs; Simple Analytics views tab; Details about generating charts)


An output configured to convey a control signal for a controlled system which interacts with the state or event sensed by the at last one condition sensor to alter the quantitative probability of the at least one respective contingency associated with at least one possible sate or event of the plurality sates or events in advance of the respective at least one respective contingency associated with at least one possible event of the plurality of possible states or events, selectively dependent on the ranked set.

Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025; ; (Barrett 60/625,922 User Guide, real-time simulator & Scenarios)


5
The apparatus according to claim 4, wherein:
The associated statistical distribution of the contingent relevance of the plurality of possible states or events to the respective user describes a probability of existence of an associated sate or event,

the contingent relevance of the plurality of possible states or events to the respective user comprises a value function associated with existing associated states or event exists, and 

the rank of the determined plurality of possible sates or events is dependent on at least a quantitate analysis of probability-weight benefits from each associated state or event to an overall utility function of the respective user.

Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;

Barret teaches ranking defensive information operation course of action as well as interpreted network operation course of action as well as interpreted network alarms and intrusion detection in terms of expected operational mission impact. P0006  
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict events.
6
The apparatus according to claim 4, wherein said at least one automated processor is further configured to perform a combinatorial analysis of a plurality of competing ranked sets to select an optimal ranked set.
Barrett p0006; p0008; p0025;
7
A computer readable medium storing non-transitory instruction therein for controlling a programmable processor to perform operations comprising:  
Barrett  p0017;
Alder teaches store data p00084; 
p0110; p0115 Table 2;


Instructions for receiving at least one signal representing a state or event at least one condition sensor;
Barrett  p0005-00006; p0008; p0018-0025;


Instructions for storing user relevance information;
Barrett p0028; it is inherent that command center network contain memory storing relevance information;

Instruction for analyzing the at least one signal, to determine possible states or events represented in the at least one signal, and a respective quantitative probability of a respective contingency associated with at least one of the plurality of possible states or events;
Barrett  p0005-00006; p0008; p0018-0025;
 

Instructions for determining, based on at least the determined plurality of possible states or event, stored user relevance information, and the respective quantitative probability of the respective contingency associated with the at least one of the plurality of possible states or event, a contingent relevance of the plurality of possible states or events to the respective user, and an associated statistical distribution of the contingent relevance of the determined plurality of possible states or events to the respective user, comprising at least one associated non-Gaussian statistical distribution;
Barrett p0017 Barrett p0005-00006; p0008; p0017-0025; (Barrett 60/625,922 User Guide, real-time Charts and Graphs; Simple Analytics views tab)
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict events.
Barrett and Alder teaches user relevant information Barrett p0028 and Alder teaches war data p0033 and native data analysis p0048;
Hamilton teaches distribution not being constrained to be normal (distribution free method) p0129-0130 
It would have been obvious to an artisan at the time of the invention to include Hamilton’s teaching with the system of Barrett’s system it allows for non-dependent on normality, constant variance, or other assumptions that may or may not hold true for a given set of data derived under process conditions that are monitored and evaluated against established process error models.

Instructions for ranking the plurality of possible states or events in advance of the respective contingency associated with the at least one of the plurality of possible sates or event, dependent on both the contingent relevance of the plurality of possible state or event to the respective user and the associated statistical distribution of the contingent relevance of the determined plurality of possible states or event to the respective user, and 
Barrett p0005-00006; p0008; p0018-0025;
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future events. 

Instruction for presenting a control signal output, for controlling a system which interacts a condition sensed by the at least one condition sensor, to alter the quantitative probability of the at least one respective contingency associated with at least one possible state or event, in advance of the respective contingency associated with the plurality of possible state or event, selectively dependent on the ranked plurality of possible states or events.  
Barrett  p0005-00006; p0008; p0018-0025;

8
The computer readable medium according to claim 7, wherein:
Barrett p0028; it is inherent that command center network contain memory storing relevance information;

the associated statistical distribution of the contingent relevance of the determined plurality of possible state or events to the respective user describes a probability of existence of an associated event,
Barrett  p0005-00006; p0008; p0018-0025;


The contingent relevance of the determined plurality of possible states or events to the respective user comprises a quantitative value function associated with existing states or events, and 

The ranking comprises a quantitative analysis of probability-weighted benefits from each of the plurality of possible sates or events to an overall utility function for the respective user.
Alder teaches statistical distribution; p0087;
Barrett teaches ranking defensive information operation course of action as well as interpreted network operation course of action as well as interpreted network alarms and intrusion detection in terms of expected operational mission impact. P0006  
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.
9
The computer readable medium according to claim 7, wherein said ranking comprises performing combinatorial analysis of competing set of ranking.
Barrett p0019 the matrix combines competing rankings; p0026-0029
12
A method, comprising: 


Receiving information corresponding to a quantitative statistical predicates to a plurality of possible future states or events, contingent on the respective quantitative statistical predicates, and information representing subsequent occurrence of the possible states or events;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Retrieving information from a memory, associated with user relevance of possible events, comprising at least on subjective criterion for a respective user;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;
Barrett p0028; it is inherent that command center network contain memory storing relevance information;


Automatically ranking at least a portion of the plurality of possible future events, based on at least both a time-independent contingent relevance of a respective possible future event to the respective user with respect to the at least one subjective criterion, contingent on the respective quantitative statistical predicates, and a respective statistical distribution of the contingent relevance of the plurality of possible future states or events to the user over time, comprising at least one respective non-Gaussian statistical distribution; and 



Barrett  p0005-00006; p0008; p0018-0025;
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.
Barrett and Alder teaches user relevant information Barrett p0028 and Alder teaches war data p0033 and native data analysis p0048;
Hamilton teaches distribution not being constrained to be normal (distribution free method) p0129-0130 
It would have been obvious to an artisan at the time of the invention to include Hamilton’s teaching with the system of Barrett’s system it allows for non-dependent on normality, constant variance, or other assumptions that may or may not hold true for a given set of data derived under process conditions that are monitored and evaluated against established process error models.

Producing an output, by an automated processor, representing a control system, based on the automatically ranking, of the at least a portion of the plurality of possible future states or events adapted to alter a probability of at least one possible future event by an active of the controlled system. 
Barrett p0017 Barrett p0005-00006; p0008; p0017-0025;

14
A method for controlling system, comprising:
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Receiving information relating to a plurality of possible future state or event;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Storing a time-dependent relevance function of the plurality of possible future states or events associated with a user, wherein a current relevance of at least one possible future event varies with respect to a time of occurrence of the possible future state or event; 
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;
Barrett p0018; p0022; HMM is a time independent analysis.  
Barrett teaches time-dependent Fig. 2, Fig. 5 and p 0024-p0027
Barrett p0028; it is inherent that command center network contain memory storing relevance information;

Automatically ranking, using a computer, the plurality of possible future states or events, based on at least both the respective time-dependent relevance function of respective possible future states or events, and probability distribution of a quantitative likelihood of occurrence of the possible future state or events, comprising at least non-Gaussian probability distribution;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;
Barrett teaches time-dependent Fig. 2, Fig. 5 and p 0024-p0027
Barrett p0018; p0022; HMM is a time independent analysis.  
Barrett and Alder teaches user relevant information Barrett p0028 and Alder teaches war data p0033 and native data analysis p0048;
Hamilton teaches distribution not being constrained to be normal (distribution free method) p0129-0130 
It would have been obvious to an artisan at the time of the invention to include Hamilton’s teaching with the system of Barrett’s system it allows for non-dependent on normality, constant variance, or other assumptions that may or may not hold true for a given set of data derived under process conditions that are monitored and evaluated against established process error models.

The respective time-dependent relevance function of the plurality of possible future events, and  
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


A probability distribution of a quantitative likelihood of occurrence of the respective possible future states or events;
Barrett  p0005-00006; p0008; p0018-0025;
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.

Producing a control signal dependent on said ranking, adapted to control a system subject to the plurality of possible future states or events; and 
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Controlling the system based on the produced control signal to alter at least one possible future state or event.
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;

15
A method of controlling a system, comprising:
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Defining a user relevance of a plurality of subjects in a stream of data, according to a respective subject content and a respective subject context, wherein at least one respective subject context has a stochastic distribution with respect to an independent variable distinct from the respective subject content, comprising at least one non-Gaussian stochastic distribution;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;
Hamilton teaches distribution not being constrained to be normal (distribution free method) p0129-0130 
It would have been obvious to an artisan at the time of the invention to include Hamilton’s teaching with the system of Barrett’s system it allows for non-dependent on normality, constant variance, or other assumptions that may or may not hold true for a given set of data derived under process conditions that are monitored and evaluated against established process error models.

Automatically determining a relative user-dependent ranking of the plurality of subjects over at least a portion of a range of the independent variable, based on at least the defined user relevance, a respective subject context, and the stochastic distribution with respect to the independent variable distinct from the respective subject content, over the at least a portion of range of the independent variable;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;
Barrett and Alder teaches user relevant information Barrett p0028 and Alder teaches war data p0033 and native data analysis p0048;


At least one of outputting or storing, by a computer, a ranked set comprising at least a portion of the relative user-dependent ranked plurality of subject not inconsistent with the stream of data prior to said at least one of outputting or storing; and 
Barret teaches ranking defensive information operation course of action as well as interpreted network operation course of action as well as interpreted network alarms and intrusion detection in terms of expected operational mission impact. P0006  
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.

Automatically producing at least one control signal for a controlled system, adapted for modifying future states of the stream of data.
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;

20
The method of claim 12, wherein the contingent relevance is time-independent and the automatically ranking is based on at least a respective statistical distribution of the contingent relevance of the plurality of possible future event over time. 
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;


21
The method according to claim 12, further comprising defining a time-dependent contingent relevance computational model for determining the contingent relevance, wherein: 

the automatically ranking is time-dependent and varies as a function of time, and 
the output is produced before the respective quantitative statistical predicates are realized and 

the ranking is truncated with respect to possible events determined to be inconsistent with the received information.
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;

23
The method according to claim 12, wherein the controlled system is a packet data system, and the possible event related to internet security.  
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;



Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett 2004/0136378 in view of Alder 2002/0169658, Hamilton 2003/0229451, and Zakrewski 2005/0069207.


16/683,928
Barrett 2004/0136378; Alder 2002/0169658; Hamilton 2003/0229451, and Zakrewski 2005/0069207
22
The method according to claim 12:


Wherein the automatically ranking is further based on at least a distance, and the controlled system is vehicle.
Zakrewski abstract p0049, 0428, and 0521
It would have been obvious to an artisan at the time of the invention to include Zakrewski’s teaching with the system of Barrett in order help user predict future event.



Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheliotis 20050021430 and Alder 2002/0169658.


16/683,928
Cheliotis 20050021430; and Alder 2002/0169658
13
A method, comprising:


Receiving information corresponding to a quantitative statistical likelihood of occurrence of a plurality of possible  of future states or events, a likely time of occurrence of the plurality of possible future states or events, and a contingent relevance of the plurality of possible future states or events;
Cheliotis p0011; p0031 p0020-21; p0128-0130

Automatically ranking at least a portion of the plurality of possible future states or events, by at least one automated processor, based on at least:

the contingent relevance of the at least the portion of the plurality of possible future states or events, 

the quantitative statistical likelihood of occurrence of the plurality of future states or events, 

the likely time of occurrence of the at least the portion of the plurality of possible future states or events, and 

a statistical change in relevance of respective possible future states or events of the at least the portion of the plurality of possible future states or events over time; and 
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Cheliotis in order help user predict future arbitrage.

Generating at least one output representing a control signal for a controlled system, for altering the quantitative statistical likelihood of occurrence of at least one possible future states or event based on a response of the controlled system to the control signal. 
Cheliotis p0020-21; p0128-0130





Claim 4, 7, and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheliotis 20050021430, Hamilton 2003/0229451, and Alder 2002/0169658.


16/683,928
Cheliotis 20050021430, Hamilton 2003/0229451, and Alder 2002/0169658
4
Apparatus comprising:


A memory configured to store user relevance information;
An input configured receive at least one signal representing a state or event from at least one condition sensor;
Cheliotis p0011; p0031 p0020-21; p0128-0130


At least one automated processor, configured to:
Cheliotis p0011 

Analyze the at least one signal, to determine a plurality of possible states or events represented in the at least one signal, and a respective quantitative probability of at least one respective contingency associated with at least one possible state or event of the plurality of possible sates or events;
Cheliotis p0031

Determine a contingent relevance of the plurality of possible states or events to the respective user, and an associated statistical distribution of the contingent relevance of the plurality of possible sates or event to the respective user, comprising at least one associated non-Gaussian statistical distribution, with respect to the plurality of possible states or events based on; 
Cheliotis p0031
Hamilton teaches distribution not being constrained to be normal (distribution free method) p0129-0130 
It would have been obvious to an artisan at the time of the invention to include Hamilton’s teaching with the system of Cheliotis’s system it allows for non-dependent on normality, constant variance, or other assumptions that may or may not hold true for a given set of data derived under process conditions that are monitored and evaluated against established process error models.

The stored user relevance information,

The determined plurality of possible states or events represented in the at least one signal, and 
Cheliotis p0012; p0128-0130

The respective quantitative probability of the at least one respective contingency associated with the at last one possible events of the plurality of possible states or events; and 
Cheliotis p0013; p0128-0130; p0040p; p0047

Rank the determined plurality of possible states or events to produce a ranked, selectively dependent on at least both the determined contingent relevance of the plurality of possible states or event to the user, and the associated statistical distribution of the contingent relevance of the plurality of possible sates or events to the respective user; and 
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Cheliotis in order help user predict future arbitrage. 

An output configured to convey a control signal for a controlled system which interacts with the state or event sensed by the at last one condition sensor to alter the quantitative probability of the at least one respective contingency associated with at least one possible state or event of the plurality sates or events in advance of the respective at least one respective contingency associated with at least one possible event of the plurality of possible states or events, selectively dependent on the ranked set.

Cheliotis p0020-21; p0128-0130
7
A computer readable medium storing non-transitory instruction therein for controlling a programmable processor to perform operations comprising:  
Cheliotis p0011

Instructions for receiving at least one signal representing a state or event at least one condition sensor;
Cheliotis p0031

Instructions for storing user relevance information;
Cheliotis p0011; p0031 p0020-21; p0128-0130

Instruction for analyzing the at least one signal, to determine possible states or events represented in the at least one signal, and a respective quantitative probability of a respective contingency associated with at least one of the plurality of possible states or events;
Cheliotis p0012; p0128-0130

Instructions for determining, based on at least the determined plurality of possible states or event, stored user relevance information, and the respective quantitative probability of the respective contingency associated with the at least one of the plurality of possible states or event, a contingent relevance of the plurality of possible states or events to the respective user, and an associated statistical distribution of the contingent relevance of the determined plurality of possible states or events to the respective, comprising at least one associated non-Gaussian statistical distribution;
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Cheliotis in order help user predict future arbitrage. 
Hamilton teaches distribution not being constrained to be normal (distribution free method) p0129-0130 
It would have been obvious to an artisan at the time of the invention to include Hamilton’s teaching with the system of Cheliotis’s system it allows for non-dependent on normality, constant variance, or other assumptions that may or may not hold true for a given set of data derived under process conditions that are monitored and evaluated against established process error models.

Instructions for ranking the plurality of possible states or events in advance of the respective contingency associated with the at least one of the plurality of possible sates or event, dependent on both the contingent relevance of the plurality of possible state or event to the respective user and the associated statistical distribution of the contingent relevance of the determined plurality of possible states or event to the respective user, and 
Cheliotis p0012; p0128-0130
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)
Cheliotis p0020-21; p0128-0130


Instruction for presenting a control signal output, for controlling a system which interacts a condition sensed by the at least one condition sensor, to alter the quantitative probability of the at least one respective contingency associated with at least one possible state or event, in advance of the respective contingency associated with the plurality of possible state or event, selectively dependent on the ranked plurality of possible states or events.  
Cheliotis p0012; p0128-0130
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)
Cheliotis p0020-21; p0128-0130

12
A method, comprising: 


Receiving information corresponding to a quantitative statistical predicates to a plurality of possible future states or events, contingent on the respective quantitative statistical predicates, and information representing subsequent occurrence of the possible states or events;
Cheliotis p0011; p0031 p0020-21; p0128-0130

Retrieving information from a memory, associated with user relevance of possible events, comprising at least on subjective criterion for a respective user;
Cheliotis p0011; p0031 p0020-21; p0128-0130

Automatically ranking at least a portion of the plurality of possible future events, based on at least both a time-independent contingent relevance of a respective possible future event to the respective user with respect to the at least one subjective criterion, contingent on the respective quantitative statistical predicates, and a respective statistical distribution of the contingent relevance of the plurality of possible future states or events to the user over time, comprising at last one respective non-Gaussian statistical distribution; and 



Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Cheliotis in order help user predict future arbitrage.
Hamilton teaches distribution not being constrained to be normal (distribution free method) p0129-0130 
It would have been obvious to an artisan at the time of the invention to include Hamilton’s teaching with the system of Cheliotis’s system it allows for non-dependent on normality, constant variance, or other assumptions that may or may not hold true for a given set of data derived under process conditions that are monitored and evaluated against established process error models.

Producing an output, by an automated processor, representing a control system, based on the automatically ranking, of the at least a portion of the plurality of possible future states or events adapted to alter a probability of at least one possible future event by an active of the controlled system. 
Cheliotis p0020-21; p0128-0130
14
A method for controlling system, comprising:
Cheliotis p0011; p0031 p0020-21; p0128-0130

Receiving information relating to a plurality of possible future state or event;
Cheliotis p0011; p0031 p0020-21; p0128-0130

Storing a time-dependent relevance function of the plurality of possible future states or events associated with a user, wherein a current relevance of at least one possible future event varies with respect to a time of occurrence of the possible future state or event; 
Cheliotis p0061

Automatically ranking, using a computer, the plurality of possible future states or events, based on at least both the respective time-dependent relevance function of respective possible future states or events, and probability distribution of a quantitative likelihood of occurrence of the possible future state or events, comprising at least one non-Gaussian probability distribution;
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Cheliotis in order help user predict future arbitrage.
Hamilton teaches distribution not being constrained to be normal (distribution free method) p0129-0130 
It would have been obvious to an artisan at the time of the invention to include Hamilton’s teaching with the system of Cheliotis’s system it allows for non-dependent on normality, constant variance, or other assumptions that may or may not hold true for a given set of data derived under process conditions that are monitored and evaluated against established process error models.

Producing a control signal dependent on said ranking, adapted to control a system subject to the plurality of possible future states or events; and 
Cheliotis p0011; p0031 p0020-21; p0128-0130

Controlling the system based on the produced control signal to alter at least one possible future state or event.
Cheliotis p0011; p0031 p0020-21; p0128-0130
15
A method of controlling a system, comprising:
Cheliotis p0011; p0031 p0020-21; p0128-0130

Defining a user relevance of a plurality of subjects in a stream of data, according to a respective subject content and a respective subject context, wherein at least one respective subject context has a stochastic distribution with respect to an independent variable distinct from the respective subject content, the stochastic distribution not being constrained to be normal;
Cheliotis p0011; p0031 p0020-21; p0059; p0128-0130
Hamilton teaches distribution not being constrained to be normal (distribution free method) p0129-0130 
It would have been obvious to an artisan at the time of the invention to include Hamilton’s teaching with the system of Cheliotis’s system it allows for non-dependent on normality, constant variance, or other assumptions that may or may not hold true for a given set of data derived under process conditions that are monitored and evaluated against established process error models.

Automatically determining a relative user-dependent ranking of the plurality of subjects over at least a portion of a range of the independent variable, based on at least the defined user relevance, a respective subject context, and the stochastic distribution with respect to the independent variable distinct from the respective subject content, over the at least a portion of range of the independent variable;
Cheliotis p0011; p0031 p0020-21; p0059; p0128-0130

At least one of outputting or storing, by a computer, a ranked set comprising at least a portion of the relative user-dependent ranked plurality of subject not inconsistent with the stream of data prior to said at least one of outputting or storing; and 
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Cheliotis in order help user predict future arbitrage.

Automatically producing at least one control signal for a controlled system, adapted for modifying future states of the stream of data.
Cheliotis p0011; p0031 p0020-21; p0059; p0128-0130
16
A method for controlling a system, according to a ranking of object associated with states or events of the system having a quantitative relevance contingent on a plurality of possible future states or events having associated conditional probabilities, comprising:
Cheliotis p0011; p0031 p0020-21; p0128-0130
Alder teaches statistical distribution; p0087; p0095; p0110; p0115 Table 2;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Cheliotis in order help user predict future arbitrage.

Receiving information representing, describing or identifying the objects from at least one input port; 
Cheliotis p0011; p0031 p0020-21; p0059; p0128-0130

Receiving information describing the quantitative relevance of the objects to the user over the range of the time domain process;
Cheliotis p0011; p0031 p0020-21; p0059; p0128-0130

Ranking, by at least one automated processor, at least a portion of the objects, based on at least the respective quantitative relevance of respective objects to user, and a stochastic distribution of the plurality of possible future states or events having the associated conditional probabilities, representing at least a portion of the range of the time domain process, and 
Cheliotis p0011; p0031 p0020-21; p0059; p0128-0130

Producing a control signal for the system, the system being configured to respond to the control signal as a feedback signal, and to produce an action to modify a statistical probability of at least one respective possible future state.
Cheliotis p0011; p0031 p0020-21; p0059; p0128-0130



Response to Arguments
Applicant’s arguments filed 06/01/22 have been fully considered but they are not persuasive. 
Applicant’s argument focused on the following:
Claim 13:
1) Barrett and Alder fail to teach “associated statistical distribution” and “Ranking.” (see Remarks 6/1/22 pages 15, 16, 17 and 18) Specifically applicant argued that:
Combination of Barrett and Alder is hindsight. (Remarks 6/1/22, page 15)
Barrett teaches away from a ranking based on a different set of criteria that would lead to a different result. (Remarks 6/1/22, page 15)
Examiner did not specify if Network data nor Mission data correspond to quantitative probability and associated statistical distribution.  (Remarks 6/1/22, page 15, p 18)
 Alder’s Monte Carlo simulation does not teach ranking. (Remarks 6/1/22, pages 16-17)
The definition of “Sorting” does not include ranking. (Remarks 6/1/22, pages 17-18)
Examiner disagrees:
The combination of Barrett and Adler teaches quantitative probability because Barrett uses forward algorithm to determine the probability of each COA; and the probability of each COA is the quantitative probability. (see Barret p0019-p0022)  The algorithm uses both Network data and Mission data to rank IO and COAs.  (see Barrett p0008)  Furthermore, Barret also teaches using stochastic output maps, (see Barrett p0018) which by its definition and applicant’s own admission is a random probability distribution. 1  Finally, Barret also uses Hidden Markov Model, a probability distribution process, to generation distribution tracking data points.  (see Barret Fig. 2, p0024)  
The combination of Barrett and Alder teaches “associated statistical distribution.”  It is noted that Barrett does not literally include the term associated statistical distribution in the specification nor the claims.  However, Alder uses the Monte Carlo simulation with the statistical distribution, (see Alder p 0087, p0095) and implements statistical distribution with different data attributes. (see Alder p0110)  And Alder teaches ranking events by allowing users to sort possible events. (see Alder p0033)  Therefore, it is would be obvious to used Barrett’s quantitative probability data in Alder’s Monte Carlo Simulation to model possible results.  And Monte Carlo simulation performs risk analysis by building models of possible result by substituting a range of values-a probability distribution-for any factor that has inherent uncertainty.2  And probability distribution is a statistical distribution.  And by using Barrett’s probability data, the combined probability model is generating an associated statistical distribution.
Therefore, the combination of Barrett and Alder teaches a quantitative relevance and an associated statistical distribution.  
The combination teaches ranking because Barrett teaches rank COA P0006 and Alder teaches sorting, which is ordering items into ranks. p0033  
Regarding applicant’s specific argument:
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971)  Here, the motivation of predicting future can be found in Alder. (see p0112)
Barrett does not teach away because it uses different Mission type algorithm to rank COA (see Barret p0018-0019) and different algorithm would lead to different result.  In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a ranking based on a different of criteria that would lead to a different result”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner did not intent to correspond Network data and Mission data to quantitative probability and associated statistical distribution.  Rather, network data and Mission data are what is been used by the Barrett’s algorithm to rank the quantitative probability of COAs; (see Barret p0019-p0022); and to produce stochastic output maps, (see Barrett p0018) which by its definition and applicant’s own admission is a random probability distribution. 3  
Alder teaches ranking because Alder teaches ranking events by allowing users to sort possible events. (see Alder p0033)  Furthermore the sorting is meant to help user select most promising build, buy, join, or hybrid strategy. (see Alder p0033)
Cambridge define sort as to put a number of things in an order or separate them into group. 4Merriam-Webster also define sort as to put in a certain place or rank according to kind, class, or nature. 5 

Claim 4: 
1) Barrett and Alder fail to teach “associated statistical distribution” and “Ranking.” (see Remarks 6/1/22 pages 15, 16, 17, 18 and 20)
2) Barrett, Alder, and Hamilton do not teach anything other than a normal statistical distribution. (see Remarks 6/1/22 pages 21-22)
3) Barrett does not have an effective date.   (see Remarks 6/1/22 pages 22)
Examiner disagrees.
1)  Examiner’s rationale is the same as claim 13. See above.
2) The combination of Barret, Alder, and Hamilton teaches this limitation because Hamilton teaches distribution not being constrained to be normal (distribution free method) p0129-0130.
	3) Barrett has a priority filing claim to provisional patent application No. 60/415,437; and the teachings of Barrett are taught in the provisional patent application.  Therefore, Barrett predates the present application.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Stochastic; and page 21 of the Applicant’s remarks 8/13/2021.
        2 https://www.palisade.com/risk/monte_carlo_simulation.asp; and application’s 9/13/2021 remarks page 13 (section How Monte Carlo Simulation)
        3 https://en.wikipedia.org/wiki/Stochastic; and page 21 of the Applicant’s remarks 8/13/2021.
        4 https://dictionary.cambridge.org/us/dictionary/english/sort (Sort as a verb)
        5 https://www.merriam-webster.com/dictionary/sort#:~:text=1%20%3A%20to%20separate%20and%20arrange,through%20a%20stack%20of%20papers. Definition of sort (Entry 2 of 2)